Journal Entries (1821): Journal 3: (1) Transcript filed, motion for judgment *p. 208; (2) judgment *p. 210.
Papers in File: (i) Transcript of county court record; (2) copy of precipe for capias filed in county court; (3) copy of county court capias; (4) copy of county court subpoena; (5) copy of affidavit for continuance filed in county court; (6) copy of recognizance on appeal; (7) taxed bill of costs; (8) transcript of docket entries; (9) precipe for execution ca. sa.
1821 Calendar, MS p. 115. Recorded in Book A, MS pp. 156-63.